 

Exhibit 10.28

 

TECO ENERGY, INC.

1997 DIRECTOR EQUITY PLAN

Director Stock Option

 

TECO Energy, Inc. (the “Company”) grants to              (the “Optionee”) a
nonstatutory stock option (the “Option”) dated January 29, 2003 under the
Company’s 1997 Director Equity Plan (the “Plan”). Capitalized terms not
otherwise defined herein have the meanings given to them in the Plan.

 

1. Grant of Stock Option. Pursuant to the Plan and subject to the terms and
conditions set forth in this Option, the Company hereby grants to the Optionee
the right and option to purchase from the Company              shares of Common
Stock at a price of $13.6350 per share. This Option may be exercised in whole or
in part with respect to a number of whole shares, at any time and from time to
time after the date hereof and prior to the expiration of ten years from the
date hereof (the “Expiration Date”), except as otherwise provided herein.

 

This Option will not be treated as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended.

 

2. Exercise and Payment. To exercise this Option, the Optionee will deliver
written notice to the Secretary of the Company specifying the date of this
Option, the number of shares as to which this Option is being exercised, and a
date not later than thirty days after the date of delivery of the notice when
the Optionee will take up and pay for such shares. On the date specified in such
notice, the Company will issue to the Optionee the number of shares purchased
against payment therefor. Payment may be made in cash, including by check, or in
shares of common stock valued at their fair market value as of the date of
exercise determined as provided in the Plan, or partly in cash and partly in
common stock.

 

3. Termination of Option.

 

(a) Termination of Service. In the event that the Optionee’s service on the
Board of Directors of the Company terminates for any reason other than
disability or death, this Option will expire one year after the termination but
in no event after the Expiration Date.

 

(b) Disability or Death. In the event that the Optionee’s service on the Board
of Directors terminates by reason of disability or death, this Option will
expire one year after the termination regardless of the Expiration Date. The
rights of the Optionee may be exercised by the Optionee’s guardian or legal
representative in the case of disability and by the beneficiary designated by
the Optionee in writing delivered to the Company or, if none has been
designated, the Optionee’s estate in the case of death.

 

 

1



--------------------------------------------------------------------------------

 

Exhibit 10.28

 

4. Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Board will equitably adjust the number
and kind of shares subject to this Option and the exercise price hereunder to
the extent provided by the Plan.

 

5. No Transfer. This Option will not be transferable other than by will or the
laws of descent and distribution and will be exercisable during the Optionee’s
lifetime only by the Optionee or the Optionee’s guardian or legal
representative.

 

6. Securities Laws. The purchase of any shares by the Optionee upon exercise of
this Option will be subject to the conditions that (i) the Company may in its
discretion require that a registration statement under the Securities Act of
1933 with respect to the sale of such shares to the Optionee will be in effect,
and such shares will be duly listed, subject to notice of issuance, on any
securities exchange on which the Common Stock may then be listed, (ii) all such
other action as the Company considers necessary to comply with any law, rule or
regulation applicable to the sale of such shares to the Optionee will have been
taken and (iii) the Optionee will have made such representations and agreements
as the Company may require to comply with applicable law.

 

7. The Board. Any determination by the Board under, or interpretation of the
terms of, this Option or the Plan will be final and binding on the Optionee.

 

8. Limitation of Rights. The Optionee will have no rights as a shareholder with
respect to any shares subject to this Option until such shares are issued and
delivered against payment therefor. The Optionee will have no right to be
retained as a director of the Company by virtue of this Option.

 

9. Amendment. The Board may amend, modify or terminate this Option, including
substituting another Award of the same or a different type and changing the date
of realization, provided that the Optionee’s consent to such action will be
required unless the action, taking into account any related action, would not
adversely affect the Optionee.

 

10. Governing Law. This Option will be governed by and interpreted in accordance
with the laws of Florida.

 

 

TECO ENERGY, INC.

 

By:

 

--------------------------------------------------------------------------------

   

C. E. Childress

   

Chief Human Resources Officer

 

 

2